Exhibit CONSENT OF ERNST & YOUNG, LLP Consent of Independent Auditors We consent to the reference to our firm under the caption "Experts" and to the use in this Annual Report on Form 40-F of our reports dated January 27, 2009 with respect to the consolidated statements of financial position of MDS Inc. (the “Company”) as at October 31, 2008 and 2007 and the consolidated statements of operations, shareholders’ equity and cash flows for each of the years in the three year period ended October 31, 2008 and the effectiveness of internal control over financial reporting of the Company as at October 31, 2008, which appear in the Company’s 2008 Annual Report to Shareholders. We also consent to the incorporation by reference of our reports dated January 27, 2009 in the following Registration Statements of the Company: 1.
